DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 2/19/20, claims 14-16 and 20 are currently pending in the application.

Information Disclosure Statement
The IDS dated 2/19/20 has been considered by the Examiner. The cited NPL references AW through AZ have been struck off in the IDS because all the listed pages have not been submitted with the IDS. The corresponding English abstracts submitted in the parent application (16/047,593) have been relied upon and cited in this communication and in the PTO-892 form.

Specification
The disclosure is objected to because of the following:
In the preliminary amendment dated 2/19/20, the CROSS-REFERENCE information must be updated by replacing the phrase “now allowed” with “issued as US. Pat. No. 10,626,238 B2”.
Appropriate correction is required.

Claim Objection
3.	Claim 20 is objected to because of the following: 
Amended claim 20 recites “calcium nitrates”. The term “nitrates” must be amended to recite “nitrate”. 
Claim 20 recites the limitation “the alcohol”. Although the claim does not rise to the level of indefiniteness under 112(b) because the presence of an alcohol is implicit in the phrase “an alcoholic solution” recited in the claim, the claim may be amended to provide proper antecedent basis for the term “alcohol” and thereby improve clarity.
Appropriate corrections and/clarifications are requested.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 14-26, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,626,238 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 20 is as follows:
  
    PNG
    media_image1.png
    361
    489
    media_image1.png
    Greyscale

The reference patent claim 20 is silent with regard to the method of preparing a composite from a polyethylene glycol having a number average molecular weight of from 4,000 to 8,000 and calcium ion doped magnesium carbonate comprising 5-15 mol% calcium as in the claimed invention (instant claim 20). However, the steps in the reference method are of a broad scope, encompassing the claimed method steps, and are open ended to a polyethylene glycol of any number average molecular weight and to a calcium ion doped magnesium carbonate having any calcium ion content. Moreover, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, the reference disclosure teaches composites comprising polyethylene glycol having a number average molecular weight of from 1,000 to 50,000 and a porous matrix comprising calcium ion doped magnesium carbonate comprising 2.5 to 15 mol% calcium ions (col. 6, lines 23-62). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to form a composite by the method of reference claim 20 using any polyethylene glycol having a number average molecular weight of from 1,000 to 50,000 and any mesoporous calcium ion doped magnesium carbonate comprising 2.5 to 15 mol% calcium ions, including a polyethylene glycol and a calcium ion doped magnesium carbonate that fall within the scope of the claimed invention, and thereby arrive at pending claim 20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
With regard to claims 14 and 16, the method of reference claim 20 is open ended with respect to the amount of calcium ion doped magnesium carbonate in the mesoporous matrix, and the reference disclosure teaches that the porous inorganic matrix may be at least 90 wt.% of calcium doped magnesium carbonate (col. 6, lines 33-35), having a BET specific surface area of from 14 to 20 m2/g (col. 6, lines 35-37).
With regard to claim 15, the reference disclosure teaches composites having an apparent melting enthalpy of from 400-600 J/g (col. 6, lines 38-29).
Thus, in view of the above cited portions of the reference disclosure, it would have been obvious to a skilled artisan to form composites from the method of reference claim 20 involving a polyethylene glycol having a number average molecular weight of from 4,000 to 8,000 and a mesoporous matrix having at least 90 wt.% of calcium ion doped magnesium carbonate comprising 5-15 mol% calcium and having a BET specific surface area of 14 to 20 m2/g to provide for composite having a melting enthalpy of from 400-600 J/g.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: WO2017206583 A1, CN107365121A (machine translations), Ram et al. (US 9,493,695 B2), and Hao et al. (Thermochimica Acta, Vol. 804, March 2015, English Abstract), Gutierrez et al. (Applied Energy, Vol. 154, 15 Sept. 2105, English Abstract), Karaman et al. (Solar Energy Materials and Solar Cells, Vol 95, issue 7, July 2011, English Abstract) and Wen et al. (J. of Thermal Analysis and Calorimetry, June 2018, Vol. 132, Issue 3, English Abstract).
WO2017206583 teaches a phase change energy storage powder for building energy-saving and a preparation method therefor, said powder prepared from 80-85 parts by weight of a phase change material, 2-3 parts of an active agent, 0.1-0.3 parts of an anti-supercooling agent, 8-12 parts of a coating agent, 1-2 parts of a heat conduction agent, 0.5-1 parts of a stabilizer, and 2-3 parts of a flame-retardant agent. Additionally, said phase change material is at least one of calcium chloride hexahydrate, sodium sulfate decahydrate, disodium hydrogen phosphate dodecahydrate, and sodium acetate trihydrate.
CN107365121 discloses inorganic material coated phase-change microcapsule compounded phase-change putty comprising inorganic material coated phase-change microcapsules, calcium magnesium powder, Portland cement, ash calcium powder and additives, said phase change material being a solid-liquid phase change material, for example, at least one of an alcohol compound, an organic acid compound, an ester compound, and an alkane compound, said calcium magnesium powder having a calcium carbonate content of 25% to 35% and a magnesium carbonate content of 15% to 20%. 
Ram teaches thermal energy storage in phase change materials, specifically metal oxide encapsulated phase change materials.
Hao et al. teach mesoporous magnesium oxide (MgO) and use thereof in forming PEG/MgO phase change composite for heat energy storage. Gutierrez et al. teaches use of PEG as a phase change additive in a PCM based on bischofite. Karaman et al. teach polyethylene glycol/diatomite composite systems having thermal energy storage properties. Wen teaches form-stable composite phase change material (PCM) prepared by impregnation method from PEG and bone char.
The cited references are silent on a method of forming a phase change composite material from polyethylene glycol having claimed number average molecular wt. and a mesoporous doped magnesium carbonate comprising calcium content within the claimed range, as in the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762